United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0405
Issued: June 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 14, 2018 appellant filed a timely appeal from a November 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation
benefits, effective December 9, 2018, for failure to complete an EN1032 form as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 22, 1984 appellant, then a 39-year-old contracts specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on August 20, 1984, she was involved in a motor vehicle
accident and sustained a right knee injury while in the performance of duty. OWCP accepted
appellant’s claim for right knee strain. It subsequently expanded acceptance of the claim to include
partial tear of the right lateral meniscus, dislocation of the knee, and loose body in the knee.
Appellant underwent surgery for the removal of the loose body and a lateral meniscectomy on
November 5, 1984. She returned to part-time duty on January 30, 1985, and returned to full-time
duty on March 18, 1985. Appellant stopped work again on March 25, 1987. She returned to work
intermittently until October 1, 1998, but did not return after that date. OWCP initially paid
appellant wage-loss compensation on the supplemental rolls and then on the periodic rolls after
October 1, 1998.
By Form CA-1032 dated October 1, 2018, OWCP informed appellant that federal
regulations required her to report any improvement in her medical condition, any employment,
any change in the status of claimed dependents, any third-party settlement, and any income or
change in income from federally-assisted disability or benefit programs. It notified her that she
was required to fully answer all questions on the enclosed EN1032 form and return it within 30
days or her benefits would be suspended. The letter was mailed to appellant’s last known address.
However, no response was received by OWCP.
By decision dated November 20, 2018, OWCP suspended appellant’s compensation
benefits, effective December 9, 2018, for failing to complete the EN1032 form as requested. It
noted that, if she completed and returned an enclosed copy of the form, her compensation benefits
would be restored retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work, which the employee has performed for the prior 15 months.4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.5
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also M.S., Docket No. 18-1107 (issued December 28, 2018); C.C., Docket No. 17-0043
(issued June 15, 2018); A.H., Docket No. 15-0241 (issued April 3, 2015).
5

Id.; see also 20 C.F.R. § 10.525.

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective December 9, 2018, for failure to complete an EN1032 form as requested.
On October 1, 2018 OWCP provided appellant with an EN1032 form. It properly advised
her that, if she did not completely answer all of the questions and return the statement within 30
days, her benefits would be suspended. The record reflects that OWCP’s letter was properly sent
to appellant’s last known address and there is no indication that it was returned as undeliverable.6
Under the mailbox rule, a document mailed in the ordinary course of the sender’s business
practices to the addressee’s last known address is presumed to be received by the addressee.
The record indicates that appellant failed to timely submit the EN1032 form within 30 days
of OWCP’s request. Appellant was receiving wage-loss compensation and she was therefore
required to complete the EN1032 form. Her failure to file an EN1032 form within 30 days resulted
in the suspension of compensation. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective December 9, 2018, pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective December 9, 2018, for failure to complete an EN1032 form as requested.

6
See C.C., supra note 4; Kenneth E. Harris, 54 ECAB 502, 505 (2003); J.J., Docket No. 13-1067 (issued
September 20, 2013).

3

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

